         Case 2:19-cv-12784-NJB Document 19 Filed 04/27/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA


 CHRISTOPHER HUTTON                                                           CIVIL ACTION

 VERSUS                                                                          NO. 19-12784

 UNKNOWN JOHN DOE (JAILER), ET AL.                                         SECTION: “G”(4)



                                          ORDER

       The Court, having considered the complaint, the record, the applicable law, the Report and

Recommendation of the United States Magistrate Judge, and the failure of any party to file an

objection to the Magistrate Judge’s Report and Recommendation, hereby approves the Report and

Recommendation of the United States Magistrate Judge and adopts it as its opinion in this matter.

Therefore,

       IT IS ORDERED that plaintiff’s complaint is DISMISSED WITH PREJUDICE.

                                     27th day of April, 2020.
       NEW ORLEANS, LOUISIANA, this _____




                                            __________________________________________
                                            NANNETTE JOLIVETTE BROWN
                                            CHIEF JUDGE
                                            UNITED STATES DISTRICT COURT
